Citation Nr: 1133306	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for neuropathy of the left lower extremity, claimed as a left leg disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to February 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a left leg condition and for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal with respect to both issues.  The case was previously before the Board in April 2009 and was remanded for additional development.  In an April 2011 rating decision, service connection was granted for PTSD.  As this represents a complete grant of the benefit sought on appeal, the issue of service connection for PTSD is no longer before the Board.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  The Veteran is seeking service connection for a left leg disability which he contends results from rabies treatment he received in service after being bitten by an infected dog.  Service treatment records confirm that he was treated for rabies exposure.  At his separation physical examination in February 1970, the Veteran reported having had a reaction to "serum, drug, or medicine."  VA outpatient treatment records show that the Veteran reports pain in his left leg since the 1970s, and "axonal polyneuropathy" was diagnosed in May 2005.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his leg in November 2010, in which peripheral neuropathy of the left lower extremity was diagnosed.  The examiner stated that he could not provide an opinion as to the etiology of the claimed condition with resorting to speculation because "there is no evidence currently available" about the rabies vaccines that were in use at the time the Veteran was treated.  

It is not clear to the Board whether the examiner's statement indicates that no relevant evidence could be located after a reasonable search, or merely that data relating to vaccines no longer in use is not available in contemporary medical literature.  Therefore, a remand is required to ensure that reasonable effort is made to obtain information about the vaccine the Veteran received in service.  

A medical opinion is not inadequate merely because it is inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  However, to be adequate for adjudication purposes, a medical opinion must do more than state a conclusion that the etiology of a medical condition is unknown or unknowable.  That conclusion must be supported with sufficient rationale and explanation that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Relevant points that can be discussed in an examination report include, but are not limited to, why the examiner finds cited studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Id.  In this case, the examiner did not offer adequate support for the opinion.  

A June 2011 VA examination included diagnoses of left L5-S1 radiculopathy and severe axonal polyneuropathy affecting both legs.  That examiner related the radiculopathy to a nonservice-connected back condition.  The examiner offered an opinion on the relationship between the polyneuropathy and the Veteran's service-connected diabetes mellitus, but did not address the issue of direct service connection for that condition.   

Given the inadequate examinations, the April 2009 remand has not been complied with.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who evaluated the Veteran's peripheral neuropathy in November 2010 and June 2011.  The examiner should ensure that a thorough search is made for information about the rabies vaccine with which the Veteran was treated in service.  If no information can be located after a reasonable search, the examiner should so indicate. Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability) that the Veteran's claimed neuropathy of the left leg is related to any incident of service, to include the dog bite and treatment he received.  

A complete rationale is requested for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.  Specifically, the examiner should indicate whether there are multiple theories of etiology which are equally supported by the record, or whether there is simply no evidence upon which to base an opinion.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



